Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 1 of 30




 EXHIBIT A
Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 2 of 30




         Expert Report of Michael Barber

                     Dr. Michael Barber
                  Brigham Young University
                724 Spencer W. Kimball Tower
                      Provo, UT 84604
                       barber@byu.edu
            Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 3 of 30




1         Introduction and Qualifications

           I am an associate professor of political science at Brigham Young University and
faculty fellow at the Center for the Study of Elections and Democracy in Provo, Utah.
I received my PhD in political science from Princeton University in 2014 with emphases
in American politics and quantitative methods/statistical analyses. My dissertation was
awarded the 2014 Carl Albert Award for best dissertation in the area of American Politics
by the American Political Science Association.
           I teach a number of undergraduate courses in American politics and quantitative
research methods.1 These include classes about political representation, Congressional elec-
tions, statistical methods, and research design.
           I have worked as an expert witness in a number of cases in which I have been asked
to perform and evaluate various statistical methods. Cases in which I have testified at trial
or by deposition are listed in my CV, which is attached to the end of this report.
           In my position as a professor of political science, I have conducted research on a
variety of election- and voting-related topics in American politics and public opinion. Much
of my research uses advanced statistical methods for the analysis of quantitative data. I
have worked on a number of research projects that use “big data” that include millions of
observations, including a number of state voter files, campaign contribution lists, and data
from the US Census.
           Much of this research has been published in peer-reviewed journals. I have published
nearly 20 peer-reviewed articles, including in our discipline’s flagship journal, The American
Political Science Review as well as the inter-disciplinary journal, Science Advances. My CV,
which details my complete publication record, is attached to this report as Appendix A.
           The analysis and explanation I provide in this report are consistent with my training
in statistical analysis and are well-suited for this type of analysis in political science and
quantitative analysis more generally. My conclusions stated herein are based upon my review
    1
        The political science department at Brigham Young University does not o↵er any graduate degrees.


                                                       2
       Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 4 of 30




of the information available to me at this time. I reserve the right to alter, amend, or
supplement these conclusions based upon further study or based upon the availability of
additional information.



2     Summary of Findings

       Based on the evidence and analysis presented below, my opinions regarding recent
Public Service Commission races, and voting patterns more generally, in Georgia can be
summarized as follows:


    • It is well established across recent years and in a variety of electoral contexts that
      Black voters strongly support Democratic candidates. This support is much more
      unified than among White voters who prefer the Republican party, but not to the
      same degree that Black voters are loyal to Democratic candidates.

    • However, when considered independently, a voter’s partisanship is a much stronger
      predictor of their vote choice than is a voter’s race.

    • Support by Black and White voters for the candidates of their preferred parties holds
      true regardless of the race of the candidate from either party. A candidate’s race has
      had little to no measurable impact on the partisan preferences of Black and White
      voters in Georgia.

    • The most recent statewide elections in Georgia have been very competitive, and Demo-
      cratic candidates won statewide races in 2020 and 2021 when Public Service Commis-
      sion candidates were also on the ballot.

    • Ballot rollo↵, when a voter fails to vote for all races on the ballot, is a contributing
      factor to why Democratic candidates for Public Service Commission did not win when
      other Democratic candidates on the same ballot did win statewide.


                                                 3
        Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 5 of 30




3       African American Voters Have Historically Supported

        the Democratic Party in High Numbers

        To assess the degree of racially polarized voting, Dr. Popick uses ecological inference
methods to determine the degree to which Black and White voters supported candidates
who ran for seats on the Georgia Public Service Commission between 2012 and 2021. There
were eleven such races to consider, including two runo↵ elections due to Georgia’s rule that
candidates must receive a majority of ballots cast or go on to face a runo↵ election between
the two candidates with the most votes. In all cases, Dr. Popick finds that White voters’
candidate of choice is the Republican candidate. In all cases but one he finds that Black
voters candidate of choice is the Democratic candidate.
        These results illustrate that the Georgia Public Service Commission elections are
better described as polarized by partisanship rather than by race. Two results from Dr.
Popick’s report support this conclusion. The first is that while both Black and White
candidates ran for Public Service Commission over this time period, there is no correlation
between the race of the candidate and support for the candidate among White and Black
voters. In the five races where the Democratic candidate was Black, Black voter support for
the Democratic candidate averaged 89.72%. In the remaining five races where the Democratic
candidate was White,2 Black voter support for the Democratic candidate averaged 92.08%.
Thus, Black voters were no more likely to support the Democratic candidate for Public
Service Commission when the candidate was Black than when the candidate was White. The
results are similar among White voters as well. White voter support for Black Democratic
candidates was 16.74% on average, and 17.24% when the Democratic candidate was White.
Again, the race of the candidate had no impact on support for the Democratic candidate in
these races. There were no Black Republican candidates for the Public Service Commission
over this time period, so we cannot perform a similar analysis among Republican candidates.
    2
    I exclude the 2016 District 2 race because no Democratic candidate ran in that race. I will discuss this
race specifically later in the report.


                                                     4
        Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 6 of 30




        The one aberration in which Black voters’ candidate of choice was not affiliated with
the Democratic Party occurred in the 2016 race for Public Service Commission District 2
in which no Democratic candidate ran in that race. Instead, the race featured a Republi-
can candidate (Tim Echols) who ran against a Libertarian Party candidate (Eric Hoskins).
Without a Democratic candidate on the ballot, there was a marked decline in support among
Black voters. While the Libertarian candidate was still the preferred candidate of a majority
of Black voters, their support declined to 79.18%, the lowest support across the 11 races in-
cluded in Dr. Popick’s analysis. Similarly, Black voter support for the Republican candidate
in that race rose to its highest level at 20.82%. This unusual situation in which there was
not a candidate from both major parties on the ballot illustrates that partisanship has a
substantial impact on the level of support from voters in these races.
        The results from the Public Service Commission races in Georgia align with broader
patterns of the partisan preferences of voters in Georgia. Figure 1 shows that for the last
12 years, Black voters in Georgia have overwhelmingly voted for Democratic candidates
while White voters in Georgia have supported Republican candidates, but not to the same
degree as Black voters have supported Democratic candidates. On average, Black voters
have preferred Democratic candidates at or near 90% while White voters have supported
Democratic candidates around 30% of the time. The data for Figure 1 come from the
Cooperative Election Study (CES), a very large survey of Americans conducted every two
years that measures public opinion, voting behavior, and other political preferences across
the United States. The survey is a collaboration of hundreds of scholars of American politics
and has been used in the publication of many academic articles and other peer-reviewed
materials. The survey team, which includes over 50 universities across the country, is led by
researchers at Harvard University.3 The immense size of the survey (around 50,000 responses
every two years) allows for statistically powerful analysis of individual-level voter responses
at the state and sub-state level across time. Because of the CES survey’s national scope,
   3
    See https://cces.gov.harvard.edu/ for more details of the survey design, datasets, researchers involved,
and publications resulting from the survey data.


                                                     5
                                                Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 7 of 30




there were no questions regarding vote choice for Public Service Commission in Georgia.
Nevertheless, given the high correlation between the results in those races and other elections
in Georgia (for example, see Figure 1 below), I present results that look at vote choice
in congressional, gubernatorial, and presidential elections — all of which are closely related.

                                                    Support for Democratic Candidates by Voter Race                                                                     Vote for Democratic Candidates in 2020
                                                                    Georgia Voters                                                                                                  Georgia Voters

                                              1.0                                                                                                             1.0

                                              0.9                                                                                                             0.9




                                                                                                                  Average Support for Democratic Candidates
   Average Support For Democratic Candidate




                                              0.8                         Black Voters                                                                        0.8

                                              0.7                                                                                                             0.7

                                              0.6                                                                                                             0.6

                                              0.5                                                                                                             0.5

                                              0.4                                                                                                             0.4

                                              0.3                                                                                                             0.3

                                              0.2                                                                                                             0.2
                                                                          White Voters
                                              0.1                                                                                                             0.1

                                              0.0                                                                                                             0.0

                                                     2008   2010   2012      2014        2016   2018   2020                                                         White     Other     Asian    Hispanic    Black

                                                                             Year



Figure 1: Partisan Voting Patterns by Race - The left panel shows historic voting patterns
among White and Black voters in Georgia from 2008 to 2020 for multiple di↵erent races: US
House (circles), US Senate (squares), President (triangles), and Governor (diamonds). The right
panel shows the average support in 2020 for Democratic candidates in US House, US Senate, and
President (averaged together) across multiple racial groups. Data Source: Cooperative Election
Survey.


                                                Figure 2 shows a similar result to Figure 1, but looks at party identification rather
than vote choice. We see again that Black voters in Georgia, when asked which party, if

any, they affiliate with are very likely to identify with the Democratic Party. Over the time
considered in the figure (2008-2020), affiliation with the Democratic Party ranges between
78% and 92% (the left panel of Figure 2) while affiliation with the Republican Party among
Black voters (the right panel of Figure 2) is consistently around 5%. White voters over
this period affiliated with the Democratic Party at roughly 25% and were affiliated with the

                                                                                                              6
              Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 8 of 30




Republican Party between 52% and 64%.4

                                                             Average Democratic Party Identification                                                                    Average Republican Party Identification
                                                                        Georgia Voters                                                                                             Georgia Voters

                                                       1.0                                                                                                       1.0

                                                       0.9                                                                                                       0.9
        Percent Identification with Democratic Party




                                                                                                                  Percent Identification with Republican Party
                                                       0.8                                                                                                       0.8
                                                                              Black Voters
                                                       0.7                                                                                                       0.7
                                                                                                                                                                                        White Voters
                                                       0.6                                                                                                       0.6

                                                       0.5                                                                                                       0.5

                                                       0.4                                                                                                       0.4
                                                                              White Voters
                                                       0.3                                                                                                       0.3

                                                       0.2                                                                                                       0.2
                                                                                                                                                                                        Black Voters
                                                       0.1                                                                                                       0.1

                                                       0.0                                                                                                       0.0

                                                             2008   2010   2012   2014   2016   2018   2020                                                            2008   2010   2012   2014   2016   2018   2020

                                                                                  Year                                                                                                      Year



Figure 2: Partisan Affiliation Patterns by Race - The left panel shows historic affiliation with
the Democratic Party among White and Black voters in Georgia from 2008 through 2020. The
right panel shows the same information for affiliation with the Republican Party. Data Source:
Cooperative Election Survey.




   4
    Adding Democratic and Republican Party affiliation together will not sum to 100 since some voters
choose not to identify with either party. The typical party affiliation question asks voters if they identify or
“lean” towards one party or the other. I group “leaners” together with “affiliates” in these figures.


                                                                                                              7
       Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 9 of 30




4    Partisanship Trumps Race in Voter Preferences

       The results above show a strong and consistent preference for Democratic candidate
among Black voters in Georgia and a more split preference among White voters, but with
a majority supporting Republican candidates. Another way to consider this relationship is
by using a multiple regression model. A multiple regression model allows us to disentangle
the correlation between voters’ race and vote choice versus their partisan affiliation and vote
choice by showing the impact of each factor while holding constant the other. The outcome
variable in each model is whether or not the voter indicated voting for the Democratic
candidate in the race in question. This variable is regressed on a series of dichotomous
variables measuring the voters stated race, partisan affiliation, gender, and age. I include
four di↵erent regression models, one for voting for the Democratic candidate in each of the
following races in Georgia in 2020: US House, Senate (the 2020 CES survey did not ask about
the 2020 Senate Special election in Georgia), President, and Governor (I use the 2018 data
for this question). The figure below shows the estimated coefficients (and associated 95%
confidence intervals) for race and party and can be interpreted as the predicted change in the
probability of voting for the Democratic candidate associated with that demographic feature.
The left four points show the predicted change in Democratic vote propensity associated with
race (holding partisanship constant) while the right four points show the predicted change
in Democratic vote propensity associated with partisanship (holding race constant). The
relatively smaller values of the points associated with race and the relatively larger values of
the points associated with partisanship show that when considered separately, partisanship
has a much larger impact than race in predicting the party of one’s vote choice.
       Figure 4 considers the race and partisanship of congressional candidates in Georgia
and finds little variation in who Black and White voters support in Georgia regardless of
the race of the candidates. I use Congressional races here so as to have more observations
in which Black and White candidates from both parties ran for election (there were no
Black Republican candidates for Public Service Commission in the time period considered

                                               8
       Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 10 of 30




                                                               Partisanship versus Race in Voting for Democrats

                                         1.0                                                   Republican vs. Democratic Voters
                                         0.9
       Estimated Change in Probability


                                         0.8




                                                                                                               U
                                                                                                  U




                                                                                                                          Pr




                                                                                                                                   G
                                                                                                               S
                                                                                                   S




                                                                                                                                   ov
                                                                                                                          es
                                                                                                                   Se
                                                                                                    H
                                         0.7




                                                                                                                                     er
                                                                                                                           id
                                                                                                       ou




                                                                                                                     na




                                                                                                                                       no
                                                                                                                             en
                                                                                                          s




                                                                                                                     te
                                                                                                         e




                                                                                                                                         r
                                                                                                                               t
                                         0.6
                                         0.5
                                         0.4
                                         0.3
                                                   Black vs. White Voters
                                         0.2
                                         0.1
                                         0.0
                                                          U
                                               U




                                                                      Pr




                                                                                 G
                                                          S
                                               S




                                                                                 ov
                                                                      es
                                                              Se
                                                   H




                                                                                   er
                                                                         i
                                                    ou




                                                                           de
                                                               na




                                                                                     no
                                                     se




                                                                            nt
                                                                 te




                                                                                       r



                                                              Race                                            Partisanship




Figure 3: Predictors of Vote Choice from a Multiple Regression Model in Georgia
2020 - Voting for the Democratic candidate in 2020 in US House, Senate, President and Governor
(2018) elections is regressed on the voter’s race, partisanship, gender, and age. The figure shows the
change in the probability of voting for the Democratic candidate holding constant the other factors
included in the model. The left four points show that when holding partisanship constant, race has
a small impact on vote choice. On the other hand, the four points on the right show that when
holding race constant, partisanship has a very large impact on the probability of voting for the
Democratic candidate. The result is consistent across House, Senate, President, and Gubernatorial
races.


in Plainti↵’s report). However, the results are similar to those discussed earlier in the Public
Service Commission races in that there is little variation in the preferences of Black and
White voters based on the race of the candidates. The results here are consistent with
those results discussed above. Regardless of the race of the candidate from either party,
Black voters supported the Democratic candidate nearly 90% of the time in all cases (values
range between 86% and 93%). White voters show slightly more variation, but support for
Democratic candidates remains below 40% in all but one case.5
   5
     The one outlier is support among White voters for Democratic candidates when a Black Republican is
on the ballot (51.57%). However, this number is unusually high because of a particularly unpopular Black
Republican candidate who ran in Georgia’s 5th District in 2020 (Angela Stanton King). This race had
another unusual component in that while the regular congressional election campaign was occurring there
was a simultaneous runo↵ election campaign for a special election to fill the seat for the month prior to
the sitting of the 117th Congress after the death of the incumbent legislator, John Lewis. The candidates


                                                                                           9
              Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 11 of 30




                                     Average Democratic Support                                                                                    Average Democratic Support

                                                            Black Voters                                                                                                  White Voters

              1.0                                                                                                           1.0



              0.8                                                                                                           0.8
    Percent




                                                                                                                  Percent
              0.6                                                                                                           0.6



              0.4                                                                                                           0.4



              0.2                                                                                                           0.2



              0.0                                                                                                           0.0
                    Black Democrat




                                           White Democrat




                                                                           Black Republican




                                                                                              White Republican




                                                                                                                                  Black Democrat




                                                                                                                                                         White Democrat




                                                                                                                                                                                         Black Republican




                                                                                                                                                                                                            White Republican
                                                             Candidate                                                                                                     Candidate
                                                               Race                                                                                                          Race
                                                              & Party                                                                                                       & Party




                                     Figure 4: Influence of Candidate Partisanship Versus Race


               The results presented in this section and in the previous sections show that there
is strong evidence of cohesive Black voter support for Democratic candidates, regardless
of the race of the candidates in either party. Similarly, there is slightly less cohesive, but
still majority White voter support for Republican candidates, regardless of the race of the
candidates in either party. Thus, the election analysis provided here and in Dr. Popick’s
report demonstrate that partisan polarization, rather than racial polarization, is the best
explanation for the voting patterns in Georgia.




for the special election were separate from the candidates who appeared in the regularly occurring election.
Removing this very unique election brings the support among White voters for Democratic candidates when
there is a Black Republican on the ballot to 37.63%.


                                                                                                                 10
                 Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 12 of 30




           5     Recent Elections in Georgia Have Been Competitive

                  Figure 5 shows the two-party election results of statewide races in Georgia since 2018.
           Points inside the dotted horizontal lines were decided by less than 1 percentage point. Half
           of statewide elections in Georgia since 2018 have been decided by 1 percentage point or less,
           with Democratic candidates winning three of the five statewide races in 2020 (president and
           both Senate seats). The 2020-2021 results show that it is clearly the case that Democrats
           can win statewide elections in Georgia, and furthermore have come very close to winning
           statewide races in a number of other recent cases.

                                             Democratic Vote Share in Recent Georgia Statewide Elections
          0.55
          0.54                                                                  2018                                                                                              2020                                       2021
          0.53
          0.52
Percent




          0.51
          0.50
          0.49
          0.48
          0.47
          0.46
          0.45
                  Governor

                             Lt. Governor

                                              SOS

                                                    Ag. Commissioner

                                                                       Ins. Commissioner

                                                                                           School Superintendent

                                                                                                                   Labor Commissioner

                                                                                                                                        PSC−3

                                                                                                                                                SOS−R

                                                                                                                                                        PSC−3−R

                                                                                                                                                                  PSC−4

                                                                                                                                                                          PSC−1

                                                                                                                                                                                   Senate−1

                                                                                                                                                                                              Senate−2

                                                                                                                                                                                                         Pres

                                                                                                                                                                                                                Senate−1−R

                                                                                                                                                                                                                              Senate−2−R

                                                                                                                                                                                                                                           PSC−4−R




                                            Figure 5: Statewide Election Results in Georgia Since 2018




                                                                                                                                                11
           Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 13 of 30




6         Competition is Good for Democracy

            One factor to be aware of when considering the proposed change from statewide elec-
tions to single-member districts is the likely change in the competitiveness of future Public
Service Commission elections. Figure 6 below shows that the competitiveness of these races
will likely decrease — in many cases substantially — if changed from a statewide election to
the single-member geographic districts proposed by the plainti↵s.6 To calculate the expected
change in competitiveness I collected from the Georgia Secretary of State’s website the share
of the two-party vote earned by Democratic candidates who ran in statewide elections in
Georgia in 2020 (the specific races are: president, Senate, Senate special, Public Service
Commission 1 and 4). I then calculated the average Democratic vote in each of the five pro-
posed districts put forward by the plainti↵s. This average Democratic vote share provides an
aggregate measure of the partisan lean, or expected Democratic vote one might expect if the
Public Service Commission races were to take place in these single-member districts rather
than statewide. Of course, di↵erences in candidate appeal, party support, and other factors
will cause individual races to di↵er somewhat from these averages, but nevertheless, by av-
eraging multiple races together, we obtain a general sense of how competitive future Public
Service Commission races will be. Furthermore, the results of the most recent past Public
Service Commission races have been highly correlated with the results of other statewide
races held at the same time (see Figure 7 below).
            The left panel of Figure 6 shows the results of this analysis. The circles show the
most recent election results for each Public Service Commission race in which the election
was held statewide. The squares show the average Democratic vote share in each of the
proposed single-member districts. The vertical line is placed at .50, showing the point at
which both candidates receive 50% of the vote and the race would be most competitive.
There are two main points to take from these results. First, the most recent election for each
Public Service Commission district has been quite competitive, with all but the most recent
    6
        I refer here to the proposed maps labeled Exhibit 3 in the initial complaint.


                                                        12
       Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 14 of 30




District 2 race being decided by fewer than 3 percentage points.7 The second main takeaway
is that in all cases but one, the proposed plan of having 5 single-member districts would
make future elections less competitive. This is seen in the figure by noting that the squares
are all (with the exception of District 3) further away from .50 than the circles. Instead of
five highly competitive seats, as has been the case in recent PSC elections, the proposed plan
would create two safe Republican seats (Districts 5 and 2), an extremely safe Democratic
seat (District 1), one slightly Republican, but still possibly competitive seat (District 4), and
one highly competitive seat (District 3).
        The middle and right panels of Figure 6 show the same results but use a di↵erent
election to calculate the expected Democratic vote in the proposed single-member districts.
Rather than using the average of multiple races in each district, the squares in the middle
panel show the two-party Democratic vote share in the District 1 election held in 2020. In
the right panel, the squares show the result from the District 4 election held in 2020. The
overall pattern is the same across the three panels. However, the average of multiple races
(the left panel) is a better measure of the expected competitiveness because averaging across
races helps to reduce the influence of any idiosyncratic e↵ects of any one particular race or
candidate.
        A substantial literature in political science argues that competition is an important
component of a healthy democracy and that there are numerous benefits to voters when
elections are competitive rather than being lopsided toward one party or the other. For
example, in his influential study of the mid-twentieth century one-party south, V.O. Key
noted two-party competition as an important indicator of a healthy political system.8 Simi-
larly, early scholars of democratic theory note the importance of competitive elections as an
indicator of the quality of a democracy,9 and more recent work has sought to quantify this
   7
     The most recent election for District 2 took place in 2016, however, no Democratic candidate ran in
that election. As a result, I use the 2010 election for District 2 when both a Democratic and Republican
candidate ran.
   8
     Key, Valdimer Orlando., Heard, Alexander. Southern Politics in State and Nation. United States: Uni-
versity of Tennessee Press, 1984.
   9
     Dahl, Robert A.. A preface to democratic theory. Chicago: University of Chicago Press, 1956; Polyarchy:


                                                    13
                                  Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 15 of 30




                   Change in Competitiveness of PSC Districts                           Change in Competitiveness of PSC Districts                           Change in Competitiveness of PSC Districts
                         Under Proposed District Plan                                         Under Proposed District Plan                                         Under Proposed District Plan

               5                                                                    5                                                                    5




               4                                                                    4                                                                    4
PSC District




                                                                     PSC District




                                                                                                                                          PSC District
               3                                                                    3                                                                    3




               2                                                                    2                                                                    2




               1                                                                    1                                                                    1

                    0.20   0.30   0.40   0.50   0.60   0.70   0.80                       0.20   0.30   0.40   0.50   0.60   0.70   0.80                       0.20   0.30   0.40   0.50   0.60   0.70   0.80

                            Average Democratic Vote Share                                         PSC1 Democratic Vote Share                                           PSC4 Democratic Vote Share




                    Figure 6: Change in Competitiveness Under Proposed District Plan - The circles show
                    the two-party vote share for the Democratic candidate in the most recent election for each public
                    service district. In the left panel the squares show the average Democratic vote share across a
                    number of recent statewide elections (president, Senate, Senate special, PSC4, and PSC1) in each
                    of the five proposed PSC districts. The middle and right panels show the same results, but use
                    the PSC1 and PSC4 election results alone in each proposed district. All three figures show that
                    the elections for PSC will likely become less competitive under the proposed single-member district
                    plan with the exception of District 3.


                    by measuring competitiveness across a variety of electoral contexts and levels.10
                                  Specifically, recent work has noted the abundant advantages that come with truly
                    competitive elections. Increased competition has been associated with more informed and
                    engaged citizens who consider their vote to be more consequential when elections are decided
                    by narrower margins.11 Competition has been associated with higher levels of political knowl-
                    Participation and Opposition. United States: Yale University Press, 2008; Downs, Anthony., An Economic
                    Theory of Democracy. Germany: Harper, 1957; Schumpeter, J. 1947. Capitalism, Socialism, and Democracy.
                    New York: Harper and Brothers
                      10
                         Ranney, Austin. 1965. “Parties in State Politics.” In Politics in the American States: A Comparative
                    Analysis, eds. Herbert Jacobs and Kenneth N. Vines. Boston: Little, Brown; Hill, Kim Quaile. 1994.
                    Democracy in the Fifty States. Omaha: University of Nebraska Press; Shufeldt, G. and P. Flavin. 2012.
                    “Two Distinct Concepts: Party Competition in Government and Electoral Competition in the American
                    States.” State Politics & Policy Quarterly, 12(3): 330-342; Fraga, Bernard L. and Eitan D. Hersh. (2018)
                    “Are Americans Stuck in Uncompetitive Enclaves? An Appraisal of U.S. Electoral Competition.” Quarterly
                    Journal of Political Science 13 (3): 291-311.
                      11
                         Kim, Jae-On, John R. Petrocik, and Stephen N. Enokson. “Voter turnout among the American states:
                    systemic and individual components.” The American Political Science Review 69, no. 1 (1975): 107-123; Cox,
                    Gary W., and Michael C. Munger. “Closeness, expenditures, and turnout in the 1982 US House elections.”


                                                                                                                14
       Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 16 of 30




edge and greater interest in following politics and public a↵airs.12 Moreover, voters living in
competitive areas are more likely to participate in politics outside of voting in activities such
as volunteering for political campaigns or participating in civic life more generally.13 There is
also evidence that regularly competitive elections yield better accountability and responsive-
ness from elected officials. Research suggests legislators are more attentive to constituent
communication, the issue preference of their voters, and do more to bring particularistic
benefits (i.e. earmarked spending) back to their districts and constituents.14



7     Why Did Democrats Not Win PSC Races in 2020?

        Figure 6 above indicated that recent elections for Public Service Commission have
been competitive and decided by narrow margins. Nevertheless, Republican candidates have
won all 5 of the most recent elections (and many more before that). What factors prevented,
or at least contributed to Democrats not winning either (or both) of the District 1 and
District 4 races? Figure 7 compares the results of the Public Service Commission elections
in 2020 to the results of the presidential election held at the same time. Each point displays
The American Political Science Review (1989): 217-231; Rosenstone, Steven J., and John Mark Hansen.
Mobilization, participation, and democracy in America. Longman Publishing Group, 1993; Campbell, D.E.
2006. Why We Vote: How Schools and Communities Shape Our Civic Life. Princeton: Princeton University
Press; Pacheco, J.S. 2008. “Political Socialization in Context: The E↵ect of Political Competition on Youth
Voter Turnout.” Political Behavior, 30: 415-436
   12
      Putnam, R.D. 2007. “E Pluribus Unum: Diversity and Community in the Twenty-First Century.”
Scandinavian Political Studies, 30(2): 137-174; Lyons , J., W.P. Jaeger, and J. Wolak. 2012. “The Roots
of Citizens” Knowledge; Bowler, S. and T. Donovan. 2012. “E↵ects of Competitive US House Races on
Voters.” Paper prepared for the 2012 American Political Science Association Annual Meeting, New Orleans,
LA.
   13
      Kenny, C. B. 1992. “Political Participation and E↵ects from the Social Environment. American Journal
of Political Science, 36(1): 59–267; Putnam, R.D. 2000. Bowling Alone: The Collapse and Revival of America
Community. New York: Simon and Schuster; Lipsitz, K. 2011. Competitive Elections and the American
Voter. Philadelphia: University of Pennsylvania Press.
   14
      Ansolabehere, S., D. Brady, and M. Fiorina. 1992. “The Vanishing Marginals and Electoral Respon-
siveness”. British Journal of Political Science 92(1): 21–38; Griffin, John D. “Electoral competition and
democratic responsiveness: A defense of the marginality hypothesis.” The Journal of Politics 68, no. 4
(2006): 911-921; Dropp, Kyle, and Zachary Peskowitz. “Electoral security and the provision of constituency
service.” The Journal of Politics 74, no. 1 (2012): 220-234; Abou-Chadi, Tarik. “Electoral competition,
political risks, and parties’ responsiveness to voters’ issue priorities.” Electoral Studies 55 (2018): 99-108;
Ashworth, Scott, and Ethan Bueno de Mesquita. “Delivering the goods: Legislative particularism in di↵erent
electoral and institutional settings.” The Journal of Politics 68, no. 1 (2006): 168-179.



                                                      15
       Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 17 of 30




the results for a single county in Georgia (159 points total). The horizontal axis measures
the presidential election results in that county while the vertical axis measures the Public
Service Commission results in the same county. The left panel shows the results for District
1 and the right panel shows the results for District 4. Points below the diagonal line indicate
counties where the Democratic vote share for president was larger than the Democratic vote
share for Public Service Commission. Nearly all of the points fall below the diagonal line,
indicating that in 2020, across nearly every county in Georgia the Democratic candidates for
Public Service Commission underperformed the Democratic candidate for President held at
the same time.
       There are a variety of potential factors that could have contributed to the fact that
Joe Biden won in Georgia while the Democratic candidates for Public Service Commission
did not win while running at the same time, in the same electoral environment, on the same
ballot. Of course, if every voter who cast a ballot for Joe Biden had also cast a ballot
for the Democratic candidates for Public Service Commission, then each point in Figure 7
would fall exactly on the diagonal line and both Democratic candidates would have won
alongside now-President Biden. One factor is the possibility that voters decided to split
their tickets - voting for Joe Biden while voting for the Republican candidates for Public
Service Commission. “Ticket splitting” is rare as voters have become increasingly loyal to
one particular party;15 nevertheless, it still occurs in small numbers. We cannot, however,
directly measure the degree to which ticket splitting occurred in these races since there are
no data available that ask people their vote choice in both the presidential and Public Service
Commission races in 2020.
       A second contributing factor is what political science refers to as ballot “rollo↵”, which
occurs when a person votes in one race but does not complete their entire ballot, leaving some
races blank. Using data reported by the Georgia Secretary of State, we know the number of
ballots cast for president and the number of ballots cast in the same jurisdiction (county).
  15
     Jacobson, Gary C. “Polarization, gridlock, and presidential campaign politics in 2016.” The ANNALS
of the American Academy of Political and Social Science 667, no. 1 (2016): 226-246.


                                                  16
      Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 18 of 30




The di↵erence between these two numbers measures the degree of ballot rollo↵. Figure 8
measures the amount of ballot rollo↵ in each county in Georgia for both Senate races and
both public service districts by comparing the number of ballots cast for these four races to
the number of ballots cast for president in 2020. A value of “5” on the horizontal axis, for
example, indicates that five percent fewer people voted in that particular race compared to
the number of people who voted for president in that same county. The top row of Figure 8
shows the distribution of ballot rollo↵ for the two Senate races held in Georgia in 2020.
The red vertical line shows the average rollo↵ across all 159 counties in each race. In the
Senate elections the average ballot rollo↵ was between 1 and 2 percent. In the Public Service
Commission races, rollo↵ is substantially larger. Not only is the average rollo↵ larger in both
cases (3.2 and 4.3 percent), the distribution is also much more skewed toward larger numbers.
In some counties nearly ten percent fewer ballots were cast for Public Service Commission
than were cast for president in the same county.
       These numbers, when added up across the various counties result in a substantially
smaller electorate that voted in the Public Service Commission elections compared to those
who voted for president. According to the official results from the Secretary of State, 118,965
fewer ballots were cast in the Public Service Commission District 1 race than were cast for
president. An even larger 159,069 fewer ballots were cast for the District 4 race than were
cast in the presidential race in Georgia. Note that this number of ballots is actually larger
than the narrow margin of victory in this particular race.
       We can further investigate if there is any correlation in where ballot rollo↵ is more
or less likely to occur. Multiple regression results of ballot rollo↵ in the two Public Service
Commission races show that there is a relationship between the proportion of a county’s
African American population and the amount of ballot rollo↵ that occurred in that county
in the 2020 election. Table 1 shows these results. In other words, counties with a higher
proportion of African Americans were more likely to see higher ballot rollo↵ — i.e. fewer
ballots cast for Public Service Commission races than for the presidential race. Given the


                                              17
                                    Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 19 of 30




                                               Democratic Vote Share − President vs PSC−1                                                                 Democratic Vote Share − President vs PSC−4

                                   1.0                                                                                                        1.0

                                   0.9                                                                                                        0.9

                                   0.8                                                                                                        0.8
   PSC−1 Vote − Percent Democrat




                                                                                                              PSC−4 Vote − Percent Democrat
                                   0.7                                                                                                        0.7

                                   0.6                                                                                                        0.6

                                   0.5                                                                                                        0.5

                                   0.4                                                                                                        0.4

                                   0.3                                                                                                        0.3

                                   0.2                                                                                                        0.2

                                   0.1                                                                                                        0.1

                                   0.0                                                                                                        0.0

                                         0.0     0.1   0.2   0.3   0.4   0.5   0.6   0.7   0.8   0.9   1.0                                          0.0     0.1   0.2   0.3   0.4   0.5   0.6   0.7   0.8   0.9   1.0

                                                       Presidential Vote − Percent Democrat                                                                       Presidential Vote − Percent Democrat



Figure 7: 2020 Public Service Commission Results vs Presidential Election Results -
Each point represents the Democratic vote share in a county in Georgia. The horizontal axis shows
the Democratic vote share for the presidential race in that county and the vertical axis shows the
Democratic vote share for the Public Service Commission race - District 1 on the left panel and
District 4 in the right panel. The diagonal line shows the point of equality where the Democratic
candidate for president and the Democratic candidate for Public Service Commission earned the
same proportion of the vote. Points below the line indicate the Public Service Commission Demo-
cratic candidate under-performing Biden’s performance in that county while points above the line
indicate the Public Service Commission Democratic candidate out-performing Biden in that county.


propensity for African American candidates to vote for Democratic candidates, as noted
in Figures 1-4 above, this relationship likely contributed to the underperformance of the
Democratic candidates in these two races compared to the winning outcome for Joe Biden in
Georgia. In the District 1 race, the coefficient of 4.06 in column 2 of Table 1 is statistically
significant and indicates that for every additional percentage point increase in the African
American population in the county, we would expect to see an additional .00406 (.01 x 4.06)
percent increase in ballot rollo↵. Another way to consider this e↵ect is by looking at the
predicted change in rollo↵ between the least and most heavily African American counties in
the state. Using citizen voting age population data provided by the US Census, the county
with the smallest share of African Americans is Gilmer County (0.48% Black CVAP) while
the county with the largest share of African American voters is Clayton County (74.7% Black
CVAP). Between these two counties, the regression model would predict an increase in ballot

                                                                                                             18
                   Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 20 of 30




                             Ballot Rolloff by County − Senate                                 Ballot Rolloff by County − Senate Special

                   40




                                                                                      50
                            Mean Rolloff = 1.2 percent




                                                                                      40
                   30




                                                                                                       Mean Rolloff = 2.2 percent




                                                                                      30
       Frequency




                                                                          Frequency
                   20




                                                                                      20
                   10




                                                                                      10
                   0




                                                                                      0
                        0     2         4          6          8     10                     0       2          4         6           8          10

                                             Percent                                                              Percent



                             Ballot Rolloff by County − PSC−1                                      Ballot Rolloff by County − PSC−4


                                                                                      50
                   60




                                                                                                                  Mean Rolloff = 4.3 percent
                                       Mean Rolloff = 3.2 percent
                                                                                      40
                   50
                   40




                                                                                      30
       Frequency




                                                                          Frequency
                   30




                                                                                      20
                   20




                                                                                      10
                   10
                   0




                                                                                      0




                        0     2         4          6          8     10                     0       2          4         6           8          10

                                             Percent                                                              Percent



Figure 8: Ballot Rollo↵ in Senate and Public Service Commission Races - Each panel
shows the distribution of ballot rollo↵ compared to the presidential race across the 159 counties in
Georgia. The red line in each panel shows the average across all counties. Rollo↵ is substantially
higher in the Public Service Commission races than in the Senate races held at the same time.


rollo↵ of between 3 and 4 percentage points.
                    These results are consistent with academic research on the di↵erences in ballot roll-o↵
between White and Black voters. In a variety of di↵erent locations and electoral contests,
scholars have consistently found that Black voters (and non-White voters more generally) are
more likely to “rollo↵” than are White voters in the same election.16 Further research into
  16
       Harris, Jamie M., and John F. Zipp. ”Black candidates, roll-o↵, and the black vote.” Urban A↵airs


                                                                         19
       Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 21 of 30



                                     Predictors of Ballot Rollo↵
               Variable                                                 PSC-1     PSC-4
               County Percent Black Population                          4.06**    5.56**
                                                                        (1.21)    (1.45)
               County Population Density                                -0.07*     -0.08*
                                                                        (0.03)     (0.04)
               County Percent Democratic Vote for President              -2.98    -5.08**
                                                                        (1.53)     (1.82)
               Number of Observations:                                    159       159

Table 1: Regression of Predictors of Ballot Rollo↵ - Both models estimate the size of ballot
rollo↵, measured as the percentage di↵erence between the number of ballots cast for US
President in a county and the number of ballots cast for Public Service Commission in the
same county (i.e. a value of 0 means the same number of ballots cast in both races, a value
of 1 means one percent fewer ballots cast in the PSC race compared to the presidential
race, etc.). The second column contains results for the District 1 race and the third column
contains results for the District 4 race. Coefficients from an ordinary least squares regression
are shown with standard errors in parentheses below. In both models, counties with a higher
Black population are more likely to have higher ballot rollo↵. Key: ⇤ ⇤ p < .01, ⇤p < .05


the explanations for this di↵erence has postulated a variety of contributing factors, including
ballot formatting that could lead to voter confusion, a lack of salience or interest in particular
down-ballot races, and voter fatigue when confronted with especially long ballots with many
races to consider.17



8     Conclusions

        Based on the evidence and analysis presented below, my opinions regarding recent
Public Service Commission races, and voting patterns more generally in Georgia can be
Review 34, no. 3 (1999): 489-498; Darcy, Robert, Schneider, Anne. 1989. “Confusing Ballots, Roll-O↵, and
the Black Vote.” Western Political Quarterly 42 (3): 347–64; McGregor, R. Michael. ”Voters Who Abstain:
Explaining Abstention and Ballot Roll-O↵ in the 2014 Toronto Municipal Election.” Urban A↵airs Review
54, no. 6 (2018): 1081-1106; Nichols, Stephen M., and Gregory A. Strizek. ”Electronic voting machines and
ballot roll-o↵.” American Politics Quarterly 23, no. 3 (1995): 300-318.
  17
     Bullock III, Charles S., and Richard E. Dunn. ”Election roll-o↵: A test of three explanations.” Urban
A↵airs Review 32, no. 1 (1996): 71-86; Vanderleeuw, James M., and Baodong Liu. ”Political empowerment,
mobilization, and black voter roll-o↵.” Urban A↵airs Review 37, no. 3 (2002): 380-396; Reilly, Shauna,
and Sean Richey. ”Ballot question readability and roll-o↵: The impact of language complexity.” Political
Research Quarterly 64, no. 1 (2011): 59-67.



                                                   20
      Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 22 of 30




summarized as follows:

   • It is well established that across recent years and a variety of electoral contexts Black
     voters are strongly support Democratic candidates. This support is much more unified
     than among White voters who prefer the Republican party, but not to the same degree
     that Black voters are loyal to Democratic candidates.

   • However, when considered independently, a voter’s partisanship is a much stronger
     predictor of their vote choice than is a voter’s race.

   • Support by Black and White voters for the candidates of their preferred parties holds
     true regardless of the race of the candidate from either party. A candidate’s race has
     had little to no measurable impact on the partisan preferences of Black and White
     voters in Georgia.

   • Statewide elections in Georgia have been very competitive in the last 3 years, and
     Democratic candidates won recent statewide races in 2020 and 2021 when Public Ser-
     vice Commission candidates were also on the ballot.

   • Ballot rollo↵ is a contributing factor to why Democratic candidates for Public Service
     Commission did not win when other Democratic candidates on the same ballot did win
     statewide.




                                             21
   Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 23 of 30




Appendix A - Curriculum Vitae




                                  22
            Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 24 of 30




Michael Jay Barber
Contact           Brigham Young University                                             barber@byu.edu
Information       Department of Political Science                                      http://michaeljaybarber.com
                  724 KMBL                                                             Ph: (801) 422-7492
                  Provo, UT 84602



Academic          Brigham Young University, Provo, UT
Appointments
                      August 2020 - present Associate Professor, Department of Political Science
                      2014 - July 2020 Assistant Professor, Department of Political Science
                      2014 - present Faculty Scholar, Center for the Study of Elections and Democracy

Education         Princeton University Department of Politics, Princeton, NJ

                      Ph.D., Politics, July 2014
                          • Advisors: Brandice Canes-Wrone, Nolan McCarty, and Kosuke Imai
                          • Dissertation: “Buying Representation: the Incentives, Ideology, and Influence of
                            Campaign Contributions on American Politics”
                          • 2015 Carl Albert Award for Best Dissertation, Legislative Studies Section, American
                            Political Science Association (APSA)
                      M.A., Politics, December 2011

                  Brigham Young University, Provo, UT

                      B.A., International Relations - Political Economy Focus, April, 2008
                          • Cum Laude


Research          American politics, congressional polarization, political ideology, campaign finance, survey re-
Interests         search



Publications       19. “Ideological Disagreement and Pre-emption in Municipal Policymaking”
                       with Adam Dynes
                       Forthcoming at American Journal of Political Science
                   18. “Comparing Campaign Finance and Vote Based Measures of Ideology”
                       Forthcoming at Journal of Politics
                   17. “The Participatory and Partisan Impacts of Mandatory Vote-by-Mail”, with
                       John Holbein
                       Science Advances, 2020. Vol. 6, no. 35, DOI: 10.1126/sciadv.abc7685
                   16. “Issue Politicization and Interest Group Campaign Contribution Strategies”,
                       with Mandi Eatough
                       Journal of Politics, 2020. Vol. 82: No. 3, pp. 1008-1025
Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 25 of 30



       15. “Campaign Contributions and Donors’ Policy Agreement with Presidential
           Candidates”, with Brandice Canes-Wrone and Sharece Thrower
           Presidential Studies Quarterly, 2019, 49 (4) 770–797
       14. “Conservatism in the Era of Trump”, with Jeremy Pope
           Perspectives on Politics, 2019, 17 (3) 719–736
       13. “Legislative Constraints on Executive Unilateralism in Separation of Powers
           Systems”, with Alex Bolton and Sharece Thrower
           Legislative Studies Quarterly, 2019, 44 (3) 515–548
           Awarded the Jewell-Loewenberg Award for best article in the area of subnational politics
           published in Legislative Studies Quarterly in 2019
       12. “Electoral Competitiveness and Legislative Productivity”, with Soren Schmidt
           American Politics Research, 2019, 47 (4) 683–708
       11. “Does Party Trump Ideology? Disentangling Party and Ideology in America”,
           with Jeremy Pope
           American Political Science Review, 2019, 113 (1) 38–54
       10. “The Evolution of National Constitutions”, with Scott Abramson
           Quarterly Journal of Political Science, 2019, 14 (1) 89–114
        9. “Who is Ideological? Measuring Ideological Responses to Policy Questions in
           the American Public”, with Jeremy Pope
           The Forum: A Journal of Applied Research in Contemporary Politics, 2018, 16 (1) 97–122
        8. “Status Quo Bias in Ballot Wording”, with David Gordon, Ryan Hill, and Joe Price
           The Journal of Experimental Political Science, 2017, 4 (2) 151–160.
        7. “Ideologically Sophisticated Donors: Which Candidates Do Individual Con-
           tributors Finance?”, with Brandice Canes-Wrone and Sharece Thrower
           American Journal of Political Science, 2017, 61 (2) 271–288.
        6. “Gender Inequalities in Campaign Finance: A Regression Discontinuity De-
           sign”, with Daniel Butler and Jessica Preece
           Quarterly Journal of Political Science, 2016, Vol. 11, No. 2: 219–248.
        5. “Representing the Preferences of Donors, Partisans, and Voters in the U.S.
           Senate”
           Public Opinion Quarterly, 2016, 80: 225–249.
        4. “Donation Motivations: Testing Theories of Access and Ideology”
           Political Research Quarterly, 2016, 69 (1) 148–160.
        3. “Ideological Donors, Contribution Limits, and the Polarization of State Leg-
           islatures”
           Journal of Politics, 2016, 78 (1) 296–310.
        2. “Online Polls and Registration Based Sampling: A New Method for Pre-
           Election Polling” with Quin Monson, Kelly Patterson and Chris Mann.
           Political Analysis 2014, 22 (3) 321–335.
        1. “Causes and Consequences of Political Polarization” In Negotiating Agreement
           in Politics. Jane Mansbridge and Cathie Jo Martin, eds., Washington, DC: American
           Political Science Association: 19–53. with Nolan McCarty. 2013.


             • Reprinted in Solutions to Political Polarization in America, Cambridge University
               Press. Nate Persily, eds. 2015
             • Reprinted in Political Negotiation: A Handbook, Brookings Institution Press. Jane
               Mansbridge and Cathie Jo Martin, eds. 2015




                                                   2
           Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 26 of 30



Available        “Taking Cues When You Don’t Care: Issue Importance and Partisan Cue Taking”
Working Papers   with Jeremy Pope

                 “A Revolution of Rights in American Founding Documents”
                 with Scott Abramson and Jeremy Pope (Under Review)

                 “410 Million Voting Records Show the Distribution of Turnout in America Today”
                 with John Holbein (Under Review)

                 “Misclassification and Bias in Predictions of Individual Ethnicity from Adminis-
                 trative Records” (Under Review)

                 “Partisanship and Trolleyology”
                 with Ryan Davis (Under Review)

                 “Who’s the Partisan: Are Issues or Groups More Important to Partisanship?”
                 with Jeremy Pope (Under Review)

                 “The Policy Preferences of Donors and Voters”

                 “Estimating Neighborhood E↵ects on Turnout from Geocoded Voter Registration
                 Records.”
                 with Kosuke Imai

                 “Super PAC Contributions in Congressional Elections”



Works in         “Collaborative Study of Democracy and Politics”
Progress         with Brandice Canes-Wrone, Gregory Huber, and Joshua Clinton

                 “Preferences for Representational Styles in the American Public”
                 with Ryan Davis and Adam Dynes

                 “Representation and Issue Congruence in Congress”
                 with Taylor Petersen

                 “Education, Income, and the Vote for Trump”
                 with Edie Ellison



Invited          “Are Mormons Breaking Up with Republicanism? The Unique Political Behavior of Mormons
Presentations    in the 2016 Presidential Election”
                     • Ivy League LDS Student Association Conference - Princeton University, November 2018,
                       Princeton, NJ

                 “Issue Politicization and Access-Oriented Giving: A Theory of PAC Contribution Behavior”
                     • Vanderbilt University, May 2017, Nashville, TN

                 “Lost in Issue Space? Measuring Levels of Ideology in the American Public”
                     • Yale University, April 2016, New Haven, CT




                                                             3
          Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 27 of 30



                “The Incentives, Ideology, and Influence of Campaign Donors in American Politics”
                    • University of Oklahoma, April 2016, Norman, OK

                “Lost in Issue Space? Measuring Levels of Ideology in the American Public”
                    • University of Wisconsin - Madison, February 2016, Madison, WI

                “Polarization and Campaign Contributors: Motivations, Ideology, and Policy”
                    • Hewlett Foundation Conference on Lobbying and Campaign Finance, October 2014, Palo
                      Alto, CA

                “Ideological Donors, Contribution Limits, and the Polarization of State Legislatures”
                    • Bipartisan Policy Center Meeting on Party Polarization and Campaign Finance, Septem-
                      ber 2014, Washington, DC

                “Representing the Preferences of Donors, Partisans, and Voters in the U.S. Senate”
                    • Yale Center for the Study of American Politics Conference, May 2014, New Haven, CT



Conference      Washington D.C. Political Economy Conference (PECO):
Presentations
                    • 2017 discussant

                American Political Science Association (APSA) Annual Meeting:
                    • 2014 participant and discussant, 2015 participant, 2016 participant, 2017 participant,
                      2018 participant

                Midwest Political Science Association (MPSA) Annual Meeting:
                    • 2015 participant and discussant, 2016 participant and discussant, 2018 participant

                Southern Political Science Association (SPSA) Annual Meeting:
                    • 2015 participant and discussant, 2016 participant and discussant, 2017 participant



Teaching        Poli 315: Congress and the Legislative Process
Experience
                    • Fall 2014, Winter 2015, Fall 2015, Winter 2016, Summer 2017

                Poli 328: Quantitative Analysis
                    • Winter 2017, Fall 2017, Fall 2019, Winter 2020, Fall 2020, Winter 2021

                Poli 410: Undergraduate Research Seminar in American Politics
                    • Fall 2014, Winter 2015, Fall 2015, Winter 2016, Summer 2017



Awards and      2019 BYU Mentored Environment Grant (MEG), American Ideology Project, $30,000
Grants
                2017 BYU Political Science Teacher of the Year Award


                                                              4
           Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 28 of 30



                   2017 BYU Mentored Environment Grant (MEG), Funding American Democracy Project, $20,000

                   2016 BYU Political Science Department, Political Ideology and President Trump (with Jeremy
                   Pope), $7,500

                   2016 BYU Office of Research and Creative Activities (ORCA) Student Mentored Grant x 3
                       • Hayden Galloway, Jennica Peterson, Rebecca Shuel

                   2015 BYU Office of Research and Creative Activities (ORCA) Student Mentored Grant x 3
                       • Michael-Sean Covey, Hayden Galloway, Sean Stephenson

                   2015 BYU Student Experiential Learning Grant, American Founding Comparative Constitu-
                   tions Project (with Jeremy Pope), $9,000

                   2015 BYU Social Science College Research Grant, $5,000

                   2014 BYU Political Science Department, 2014 Washington DC Mayoral Pre-Election Poll (with
                   Quin Monson and Kelly Patterson), $3,000

                   2014 BYU Social Science College Award, 2014 Washington DC Mayoral Pre-Election Poll (with
                   Quin Monson and Kelly Patterson), $3,000

                   2014 BYU Center for the Study of Elections and Democracy, 2014 Washington DC Mayoral
                   Pre-Election Poll (with Quin Monson and Kelly Patterson), $2,000

                   2012 Princeton Center for the Study of Democratic Politics Dissertation Improvement Grant,
                   $5,000

                   2011 Princeton Mamdouha S. Bobst Center for Peace and Justice Dissertation Research Grant,
                   $5,000

                   2011 Princeton Political Economy Research Grant, $1,500

Other Scholarly Expert Witness in NANCY CAROLA JACOBSON, et al., Plainti↵s, vs. LAUREL M. LEE,
Activities      et al., Defendants. Case No. 4:18-cv-00262 MW-CAS (U.S. District Court for the Northern
                District of Florida)

                   Expert Witness in COMMON CAUSE, et al., Plainti↵s, vs. LEWIS, et al., Defendants. Case
                   No. 18-CVS-14001 (Wake County, North Carolina)

                   Expert Witness in Kelvin Jones, et al., Plainti↵s, v. Ron DeSantis, et al., Defendants, Consol-
                   idated Case No. 4:19-cv-300 (U.S. District Court for the Northern District of Florida)

                   Expert Witness in Community Success Initiative, et al., Timothy K. Moore, et al., Defendants,
                   Case No. 19-cv-15941 (Wake County, North Carolina)


Additional         EITM 2012 at Princeton University - Participant and Graduate Student Coordinator
Training

Computer           Statistical Programs: R, Stata, SPSS, parallel computing
Skills


                                                                 5
Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 29 of 30



                                                        Updated May 19, 2021




                                       6
      Case 1:20-cv-02921-SDG Document 80-3 Filed 07/09/21 Page 30 of 30




I, Michael Barber, am being compensated for my time in preparing this report at an hourly
rate of $400/hour. My compensation is in no way contingent on the conclusions reached as
a result of my analysis.




Michael Barber
May 20, 2021




                                           29
